Title: Paine’s Minutes of the Proceedings on the Motion for a New Trial: Suffolk Superior Court, Boston, September 1770
From: Paine, Robert Treat
To: 


       SC. Augt. Term 1770
       Rex v. Richardson
       Motion for new Trial.
       Deming. Foreman. Mr. Lothrop was satisfied as to Fact, but not Law. Mr. Clap not so fully satisfied as to Law. I told him the Court knew the Law. We all agreed about 1/2 an hour before we came in on Richardson.
       Lothrop. I did not fall in so soon as some, for I thought the time might be as well spent in Argument. Jury in General thought if the verdict was not agreeable to Law the Court would not receive it. It was a motive with me.
       I heard some Body say as we passed up stairs Damn him don’t bring it in Manslaughter.
       Clap. At first going out I was not so clear as afterwards, for the Reason offered, such as its being in the Day. Something was said that the Court would not receive it if not right, but it did not weigh with me.
       Withington. The Rabble as we were going out said hang the Dog hang him.
       Stoddard. I heard no such thing.
       Leveret. A great hiddalo. But I heard northing.
       John Smith. As I passed and turn’d the Stairs down the Stairs some said hang him no Manslaughter, but no Body minded it.
       Elisha Gardner. I heard a tumultuous noise, no Manslaughter but Murder, it appeared with no Connections to the Jury.
       Jona. Ellis. I heard some Body cry out damn him hang him Murder no Manslaughter. It seemed down stairs. Not mentioned in the Jury Room.
       Jos. Hawes. As the Jury were going out I heard some Body say hang him a dog, but from whom I dont know. There was some such talk that if the Court did not like the Verdict they would not receive it.
       Ephm. Pratt. There was a noise but I heard no Words.
       Ebe. Adams. I heard a Noise below but heard no Body speak so as to be understood. Something like hang him. I did not take it to be directed to the Jury.
       Mr. Usher. Keeper of the Jury. Many People below till 12 or 1 oClock. I heard no Cry of hang ’em &c.
       Blowers.
       Cro. 778. Wats & Braine. Jury sent out again, 2 dissenting on Examination.
       State Tri. 417. Vol. X. Ashley v. Simons the Jew; Jury mistook their Verdict.
       5 Bac. 243. SC.
       
       Cr. El. 189. A Witness examined again by Jury.
       Trial pr. Pais. A paper delivered to the Jury by Stranger. 224.
       225. A Breviate delivered.
       222. If the Party says to the Jury ’my Case is Clear’ it is new Evidence.
       Styles 383. The delivering a Breviate to the Jury before Tryal, mistryal: Tayler v. Webb.
       1 Vent. 124. Duke Richmond v. Wise. If any of Party say I hope youll find for Plaintiff tismistryal.
       Vin. Tryal 452. §25. One said to a Jury he’d take care what for it was better for the Bishop than Duke.
       
       11 Mod. 118. Lady Herbert vs. Shaw. A Letter wrote to Jury to attend, to consider the Plaintiff was a poor man, mistrial.
       Burr. 390. Bright vs. Eynon.
       Foster 266. A Breviate delivered to a Juryman.
       T. Jones 163. Rex v. Smith. Verdicts vs. Evidence.
       3 Keeble 525. New Tryal, SC.
       Str. 104, 968, 1102.
       1 L. Ray. 62, 63.
       
       2 HPC.
       5 Bac. 292. Ld. Vaghn Law denied.
       2 Ld. R. 1494 Onebys Case.
       12 Mod. 336. If Judge in his Conscience is satisfied the Cause deserves a new Tryal.
       Rex
       CL: 228. Jury may give general verdict.
       4 Black. 354. Same vid.
       2 Hale 310. Same.
       Str. 1142.
       3 Black. 375.
       Fos. 255.
      